DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on January 31, 2022, has been entered and acknowledged by the Examiner. 
	Claims 1-15 are pending in the instant application.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the at least one MicroLED light emitting unit is distributed and formed as an array on a portion of a first transparent substrate located in the transmissive area of the backlight module, the camera module is located under the first transparent substrate and aligned with the transmissive area of the backlight module; and the at least one MicroLED light emitting unit in the transmissive area only occupies a minor proportion of the transmissive area to provide transmittance required by the camera module, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-7, filed January 31, 20, with respect to the location of the camera module MicroLED light emitting unit have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSE M DIAZ/Examiner, Art Unit 2879           

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879